 

Case 1:18-mc-91490-FDS Document 17-2 Filed 04/30/20 Page 1 of 2

STATE BAR OF NEVADA

April 13, 2020
Via email only to mjr@randazza.com

Marc Randazza, Esq.
2764 Lake Sahara Dr.
Suite 109
Las Vegas, NV 89117
Re: Compliance with Nevada Supreme Court Order filed October 10, 2018
Dear Mr. Randazza:
Our records reflect that you have successfully completed the conditions of your
stayed suspension as set forth in the Nevada Supreme Court's Order filed October 10,
2018, in Case No. 76453, and no actual suspension will be imposed.

Congratulations on your successful completion of probation. Our file in the
matter is now closed.

Please do not hesitate to contact our office if you have any questions.
Sincerely,

Ne
Daniel Hoage ys it Ts)

Daniel M. Hooge
Bar Counsel

‘lw

 

3100 W. Charleston Blyd.
Suite 100

Las Vegas, NV 89102
phone 702.382.2200

toll free 800.254.2797

fax 702.385.2878

9456 Double R Blvd., Ste. B
Reno, N¥ 89521-5977
phone 775.329.4100

fax 775.329.0522

www.ovbat. og
 

Case 1:18-mc-91490-FDS Document 17-2 Filed 04/30/20 Page 2 of 2

 

2020.04.13 Randazza letter

 

Final Audit Report 2020-04-13
Created: 2020-04-13
By: Belinda Felix (belindaf@nvbar.org)
Status: Signed
Transaction iD: CBJCHBCAABAAUNOUSC Ou_DISBmR1itrFUKISKVWRMIB

 

 

 

"2020.04.13_Randazza letter" History

*) Document created by Belinda Felix (belindaf@nvbar.org}
2020-04-13 - 5:04:06 PM GMT- IP address: 68.224.102.64

ta} Document emailed to Daniel Hooge (danh@nvbar.org) for signature
2020-04-13 - 5:04:32 PM GMT

#3 Email viewed by Daniel Hooge (danh@nvbar.org)
2020-04-13 = §:33:42 PM GMT- IP address: 98.167.70.177

&% Document e-signed by Daniel Hooge (danh@nvbar.org)
Signature Date: 2020-04-13 - 5:33:48 PM GMT - Time Source: server- IP address: 98.167.70.177

 

Signed document emailed to Daniel Hocge (danh@nvbar.org) and Belinda Felix (belindaf@nvbar.org)
2020-04-13 - 5:33:48 PM GMT

| Adobe Sign

 

 
